UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 8, 2007 QSGI INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32620 (Commission File Number) 13-2599131 (IRS Employer Identification Number) 400 Royal Palm Way, Palm Beach, FL33480 (Address of Principal Executive Office) Registrant’s telephone number, including area code: (561) 835-9757 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition (a) On August 8, 2007, the Company issued a press release disclosing its financial results for the three and six months ended June 30, 2007.Text of the press release dated August 8, 2007, titled “QSGI Reports Second Consecutive Quarter of Positive EBITDA; Gross Margin Improves Over 560 basis points to 26%" is furnished as Exhibit 99.1 to this current report. ITEM 9.01 Financial Statements and Exhibits (d) The following exhibits are being filed or furnished with this report: Exhibit 99.1 a.Text of a press release issued by the Company dated August 8, 2007, titled " QSGI Reports Second Consecutive Quarter of Positive EBITDA; Gross Margin Improves Over 560 basis points to 26%" SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QSGI INC. Date: August 9, 2007 By:/S/Edward L. Cummings Edward L. Cummings Chief Financial Officer and Treasurer 2
